The State of TexasAppellee/s




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 5, 2015

                                       No. 04-14-00374-CR

                                       Luis Arnaldo BAEZ,
                                            Appellant

                                                  v.

                                    THE STATE OF TEXAS,
                                          Appellee

                   From the 227th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2013CR6881
                        Honorable Philip A. Kazen, Jr., Judge Presiding


                                          ORDER
        On December 30, 2014, Appellant filed his second unopposed motion for extension of
time to file his brief. The request is granted. Appellant’s brief is due to be filed in this court not
later than January 30, 2015.


                                                       _________________________________
                                                       Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of January, 2015.



                                                       ___________________________________
                                                       Keith E. Hottle
                                                       Clerk of Court